Bergan, J.
(dissenting). A number of factors are usually weighed in determining whether an injury sustained in a collateral activity arises out of or in the course of employment. Many of these factors are examined in Matter of Wilson v. General Motors Corp. (298 N. Y. 468) decided in 1949. Of all these, by far the most important and most determinative are the extent of the employer’s control over, or inducement to participate in, *428the activity (p. 472). It would be unprofitable, if indeed it would be possible, to sift through every one of the items of similarity or difference in the reported cases to frame a rule of perfect pattern. But there is enough evidence of control and inducement here to erect a finding that the injuries arose out of and in the course of employment. I vote to affirm the awards.
Foster, P. J., Hefeernan and Coon, JJ., concur with Brewster, J.; Bergan, J., dissents, in a memorandum.
Decisions and awards reversed, on the law, and claims dismissed, without costs.